Auguet 20, 1951

ffon. Robert bl. Allen           Opinion No, V-1245
Oount Attorney
Rusk i ounty                     Be;   DoUS 8 preolnot b
Henderson, Texas                       tit from taxes 00
                                       ~leoted rop farm-t
                                       mexket roads in p
                                        gortfon to the TQ
                                        of the county in
                                        prixinct; is b t6i
                                        payer whoee anly
                                       able property is
                                       from, the tax qua1
                                        to vote at the ta
Dear Sir:                              election?
            Your requeert for an opinion,relates    to 6 poa~
pored eleotion   in Rusk OoWty to le+y, (assess, and.e&
lest ad vslorem taxes not to exceed thirty cents 02)
each One ffunilrsd Dollars valuation for farm-to-market
and lateral   roads pursuant to Article    7048a of Vernenls
Givll Statutes end prerents ‘for determination     two qum-
&ions rvhloh may be paraphrased as follows:
           I.  Under Seation 6, of Artiole    7046a
    would, Ooftuniasionsral Pfecinot No. 1 ox? Rusk
    C.ounty; ,wh,ioh has approximately 80 per cent
    of the county valuation,     get the benefit  of
    80 plr sent of the taxes collected     if this
    *Laetion carries?
           21 Under Seotioa 7 ot Artic3.e 704ga,
    would a property owner whose only taxable
    property is a residential  homestead valued
    lt less than $3,000 be qualified   to vote in
    suoh election   eince his property would be
    exem#t from th tax levied under Article
    7QIk?
            iirticle   704&t, V. 0. S.,   provides   la part:
          “SW. 2. From an4 after i?8nuary 1, 1951,
    the soreral uountieb et Wa Strtc be and they
    am here8g m0mMnad     to lay   ~rf~ne and aol-
    le0t d valorsin tax*8 upon 8 f proparty with-
                                                                     .,’




Ron. Robert M, Allen,     pa&e 2 (V-la0)
                                                                 .




     in their    respsative  bowldariss r0r oouaty
                  except the firat Three Thoummd
     S~“~.$~        000) velue of rerib0ntlal   holae-
     staads, not ‘to exceed thirty cent8 (3Og 1 on
     oooh One Hun&red Dollars ($100) valuation,
     in addition     to all other ad valorem taxer
     auttlorizrd   by the Constitution   of the $t&o
     provided the revenue therefrom ah&U b% use 6,
     as provided in this bet for the conetrutltio8
     and malntenrnce of Farm-to-Karl:et ucd Latanil,
     lwldr .or for Flood Control and for theaI Wo
      (2) purposes only.
            *Sea. 6, Both the ?srmto-&rket             aab.
     Lateal     Road Fund Find the Flood Owtrol FurQ
     ah&l1 be exrmnded so as to equitably          PintaiSr
     ute a% nearly as possible        th% benefits     do-
     rived from such expenditurss        to the varloua
     Commissionsre~ precinots       in accrordance ulth
     the taxable values      therein.
            n
            “Sec. 7. Before any county sh%ll levy,
     atas      and oolleo t the tax provided for h%r%ia
     the quo&ion      shall by t&r Comiesionere          Court
     oi the oountp be submitted to a Vote of the
     qualified    property tupaying      voters of suoh
     oounty at an election      called for that purpors,~
     either on said Commissioners Courts’ owh mo-
     tion,   or upon p’stition    of ten per oent (logl} of
     the qualified     property taxpaying voters of IBWI
     oounty BI ehovm by the returns of th% laet g%n=
    era1 elvmtion     .' . . . .n

          Article   6740, V. 0. 8.,     la   a8 folLow%r
            wTh%aommiesiansre oourt #h*ll %e% that
     the road, and bridge fund of ttdP        oounty is
     ju&loiously   and equitably expelNed on the
     roads and bridges of their oounty, and, aa
     nearly as ths condition      and neoesrity    or the
     roads will per&t,      it shall, be ergend      Zn
     %%oh county commissioner% pracin%t in pro-
     port&a to the amount colleoted         in suoh pro-
     rino t . Money uasd in building permanent
     ma68    shall first    8 used only oa t%rra! ef
     880086-alaw     roads, %nd on thoscs, Wh$o& rha%x
     h8vs the right or : ay tumirhed       ,i?@e ot 00i3t.
     to make ae,atraight      a road aa is prsatioable
    ,%md having ths greatert      bonue off%?& by the
    ‘oitizem% or wmoy, labor or otkw propwty.~
                                                t29 3’6%i56,  103 ‘8. I.
                                               held ,that
                                                        then ir r&h*’
                                            8 the oommtrrio,aw8
        oourt 80, divide thq lload and, bridge ryul ao,o,ord$ngcta
        my fixed mtheemtioal’ itinntlla, .&?I&  .yippdi%Wi i&k@ in
        r(raaoe tor thopurposo    at: being rkpdsd     ‘In, ax& &tan
        gruoinot.*    The oourt rurther stated:
                      ._
                        ”    the aommiarioners oourt murk. glum
             erteot   ’t; &id artiols      6740 exoept when the
              necessities   of.the roads and bridger         require
              a departure from it.,     That article     requires
              that the road and bridge runds or all oountis6
              &al& be, judi,oiossly    and equitably e~xp,ended,
             ft f&thar     requires that ,suirh funds shall,
             as nearly as the condition        and necessity      of the
             roads will permit      be expended in each oommla-
             sionsrs preoinot in proportion         to the amount
             eolleoted    in auoh preoinot.      The dominant pum
             pose oi this statute      seema to be to require that
              the road cuad bridge fund shall be expended in
             oaoh aommlrrfoners preoinat in proportion             to the
             amount oolleotsd     therein.     In this regard        the
             statute means that eaoh precinct         shell      r&m
             facie be entitle     to its own funds, and f n the
             absenoe of any reasons to the contrary they,
             should be so divided and expended.
             the duty to expend the funds inthe           ~~~~$~on
            above meatj.oned is not an absolutely           inflexible
            one.     Thle is evident from the fact that th8
            dominant purpose or the statute is qualified               to
            the extent that the court by olear implication
            is    ivrn the right to expend the road and bridge
            Sun8 in a proportion      other than in the propor-
            tlon in which they are collected          when the ooadl*
            tion8 of the roads in the ,respeotive           preoinotn
            oreatee a ne6aclrity 50 to do. Ne think, however,
    c       that t&e requirement to expand the fund in the
            proportion     mentioned oannot be avoided exoept
            in oaaea’.or oanaitions      of neoessity.        Of course,
            tl)b 08tUai68IOnOr8 sourt      ha8 tb*.right      to axor-
            oi88 Ztti sound jaA&ment In dstsrmlning the ne-
            srrrsity; b,ut it banhot act arbitrarily           in raw
            gard to such m&Lt%~.~
                       ALSO see Garland             , 114 S, W. 28 302
                                                     d AtW’ Gen. 0~.


             ,,’   ”



.
Hon.   Robert   M.   Allen,   page 4 (V-1245)


             Seotion 6 of Article    7048a directs that tlu
 taxes collected    for farmto-market     and lateral    road
purposes ahall be expended so a6 to equitably          aietrl-
but6 benefits     as nearly as possible    to.the vararious
preolncts    in accordance with the taxable values there-
      Therefore     in anawer to your first     question
??our    opinion’that   Preoinot No. 3, would be entillLtto
the amount of taxes collected      therein for rarm-to-
market, and lateral    road purposes fP the comissionersf
oourt in the exeroise      of its discretion    determinea that
the need in Precinct No. 1 rquire?         that taxes so ool-
leoted be expended in the precinct,
            Passing to your aeoond question,     Section ?
of ‘&+ticle 70486 .provides for a $3,000.00 exemption ‘&m
rsaidsntlal   homaataade.   In Attorney General’s Oplniwr
V-1144 (19511, it,waa stated that *the $3,000 residence
homestead exemption provided in Seotion l-a, Article
VIII, Constitution   of Texas, applies to such county
taxes ss may be levied for farm-toGmarket roads or for
rlood oontrol under eaid ,oonstitutional,proviaion,      but
not to other county taxes.*1
           In other words, the exemption in Seotlcm l-a
of Article  VIII applies only to a valuation      of $3,900
whioh is ,oonfined to oounty taxes levied for farm&o-
market and lateral  roads    all other taxes for oounty
purposes not being affeotea     by the exemption.    The M-
  uiwmont oontalned in Seotion 7 of Artiole       70466 18
8:he&
    ” all voters be qualitled    property taxpaying voters
of such county*
           You ask whether a voter whose only taxable
proparty is a,homestead valued at less than $3,000,00
is a property taxpaying voter within the meaning’ of tha
law.


1, Artiole      7046a V. 0. 15. (IL B, 107, Acts 51at Leg.,
R, $. X949, oh, 4&, p. 8491, is the enabling legiela-
t&on vrhloh oarrisd into effect       the provisions of the
eosirtitutional    amandlzient proposed by House Joint Rsao-
lutlon   24, adopted id the 194g General Election,      the
name being Sention l-a of Article        VIII of the Constitu-
tiOA Or %3X68.      Both provide a .$3,000.00 exemption.
                                    Eoa. EIobert M. Allen,       page 5 (V-1245)


                                                There is no requlreumt        that the taxen mWt
                                    be no tually ' paid, but 14 is onlf required      that suah
                                    aw3 .itied electors     cwn taxabl;erc     erty whioh has beon             ,,,
                                                       ,o; taxation.         e amt. Art. VT. Sea,
                                                          xi&,&&, 95 S. W. ‘26 149 (Tex., Civ. Appgc




                                                 *The point before us turna upon the quee-
                                          tion of’ whether or not property ha8 been ren-
                                         d8red for taxation,     when it haa been placed
                                         u II the roll8 by the a8seosor under the pro-
                                         ‘cp”riooe
                                              ~     of law named, when the owner     has ror
                                         any,onuse failei     to make the list,   swear to it
                                         and furnish it to the assessor.        This is true
                                         because Art. 2955a above quoted, provides a8
                                         a ‘requisite   to toting in such eleotiona     as the
                                         one before us thrlt only q,ualified      voters who
                                         own property in the described distriot,        who
                                         have~duiy rendered the same for taxation,shall
                                         participate.
                                                 “If the assessnznt made by the assessor
                                         is a legal rendition           in point of law, then
      ,                                  the s$rit      of the statute hns been :;let and
                                         he should be allowed to vote, otherwise he
                                         should not . He believe             t.!lut since either t?eeno
                                         of forming a basis for the enforcer,ient of the
                                         collection     of the tax a,:air.rt the oT::ner ani his
                                         property ccoonpl~shed the ~-I,).‘:c.          rr:;sult, th.e per-
                                        mi~ssion by the owner for tbc :‘:::st:eaor to :,,a!ce
                                         the esaeasnent as provided b;: lew, is er;i:i.va-
                                        Lent to a rendition by him, by neons of the
                                        statutory      provisions      first     ;+ven.      ‘#e therefore
                                        hold that so much CM the s1,stutnry provisions
                                        which prescribe        ho.:; iroi,lerty shall. be renr!er%?d
                              ,/-       for t.exea~ by the 0’QW, by listin:, , sr!rerjrin,?:
                                        to it and furni.shin$:, to tile assessor,                l.s i?ircc-
                                        tory; ,it; carrier with it no :?enulty for having
          +
                                        faSl&       and provides another legal r:leans for
      %                                 o6116otinp: the tax, %:j.,enhr, does fail.                  Ir (+.e
                   ..:                  ere cor&ect in these oonoluslona,                  the oymer ha8
                                         t,$uly .P&dered 1 his property for taxes when it is
.,.           .!


                         .’             placed on the rolls by the assessor in a legal
                                        amao?,      with the implied per!nisr.ion of the owner,
                                        t, prcierence      to some other means provided.”
.




                             s00tt0n    3a or    hti0aO    VI,   atw:twa               0r
          prorlder      ,:
                             when till 6iboti0~       18 hda     bl w         aaPntl
                 . . ..for       the purporr of isro%ng bond8 or,ottb*c
                 wise lending em&it,      or rxpoadin~: money or
                 assuming any debt, only qualfilied sf@Otoru
                 who own taxable property in the . . . aouaQ?
                         wh6re suob election   is hald and who
                 iak’duly    ~randared the same for tdion,
                 shall be quallfiad    to vets . , ra
                             Ths Collstitution       Stsslt Wine,    the qw*31sio&
                                                     the Legi?Laturs ir without
                                                      thaw ~*q&wnenk.
                                                      (‘Per. C&Y. APP. 1932,
                                                    , 127 Te+ 159,   299 5. W. 221

                  .I
                    The question,  then is narrowed to a de%or-                               /”
         ndnationof   whsther SectIon $8 of Art1oY.s VT require@
         that the voter own property whioh would bo aubjmb #
         the~tu  irtpomd am a result of a faronbk     rote at tg,
         elootion*
                         ,Seot&on 3~ af Artlole           VI preaorlbee         geneml
         qadiflaattonr              ror rottw       fn kn rlwvtllon     for    “*      Hrn,
         ma4pr         “pao applloability         of them    ooartitutiona T           qu&
         Wioattona           tr not     aeprndent     upoa a dlroot lirbllitf            of




                     From these oases it is seen that the appli-
         cability   of these constitutioml     qualifica’tions     ir not
         restricted   to elections   at which the question voted cm
         is the levying of a t&x on pro rty.          Conversely      wx)
         think the ConetLtutim      dode no F rebtF’i6t   the  quailfled
         toters in an eleotion     at which the qu&etion voted on is
         th& levying of a tax to those takpayers who would Lnour
         a llclbility         for     paymentof the ta+          The owner of a
         nridential    h-stead   valued at lass than &,OOO, while
         uwpteb     rrom the paymeht or any tax @WW~ aa a msuZt


    l.                                                                                             .:
                                                        .
                       /




           Hon. Robert Ii. Allen,     pegs 7 (V-1245)
                                                                              .,/


           of   thiselection   is liable for other county te~es.
           #Ye are of the opinion that he “owns taxable property
           in the cowaty” within the meaning of Seation 3e of
           Article  VI,

                      The Constitution        does not reouirs that the
           tax08 bs actually   paid.       It  rsqalrcs  only that the
           sleator  own taxable nroperty which has been duly rsn-
           dared for taxation.    -CamDb6il v. ‘Jr&h
           Public Utilities   Car;,. v. Holland. snp~eendI%%
           voter owns property vrhich has been duly rcndcred for
           coUnty taxetian    hc t:itititS  the constitutional    recrulrs-
           rmnt and is entitled      to vote in an election      to detcr-
           mine if a tax for farm-to-market          and lateral  roads
           ehould be levied.


                             A county precinct wogl&, be sn-
                  titled  to the amount of taxes colleoted
                  therein for farm-to-market    and lateral,
                 roads if the ooMmissionersl     oourt, in tb,e
                 exerolss   of its sound discretion,    deter-
                 mines that the need for road improvor,ent
                 in thrit ?er+.iciLLar precinct  requires the
                 sxncnditure     of tha taxes collected    there-



                             A property owner whose only
                 taxable property is a residential        home-
                 stead valued at less then $3,000.00
                 would be qualified    to vote in an elec-
                 tron to determine if a tax should be
                 levied en-3 colltc ted i’or l'arm-to-marke t
                 and letcrel   ruads,   ‘;‘oxas publio Utili-
                 tics C~ry. v. Holland 123 S. ‘!!. 2d 102g
                 vex.   Civ. Ap2.           error dism. ) ;
                 Oaapbrll v. Wrisht, 95 9. 7!. 2d 149
                 (‘hx. Clr. App. 5936).




i
    . .’